DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 5, 6, 9-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al US 2017/0102808 in view of Watanabe et al US 2016/0011448. 
Regarding claim 1, Goto in Fig. 4 and [0056] teaches a force touch sensor comprising: 
a lower electrode layer (31DP) directly bonded to an upper surface of a display (upper surface of 10);
an upper electrode layer (23/33SP) directly bonded to a lower surface of a cover layer (22);
a transparent dielectric layer (31/32/33) bonded directly between the lower electrode layer (31DP) and the upper electrode layer (23/33SP);
wherein no intervening layer is interposed between the lower electrode layer (31DP) and the upper electrode (23/33SP)  layer except the transparent dielectric layer (31/32/33, as shown in Fig. 4).
Goto does not explicitly disclose wherein the cover layer comprising a polarizing plate. 
However, Watanabe in Fig. 2 and [0048]-[0050] teaches wherein a cover layer comprises a polarizing plate (PL2). This is taught by Watanabe to further polarize light exiting the display. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch force sensor in Goto with the polarizing plate in Watanabe. The motivation would be to further polarize light exiting the display.
Regarding claim 3, Goto and Watanabe teach the force touch sensor of claim 1. Furthermore, Goto in Fig. 4 and [0056] teaches wherein the transparent dielectric layer is an optically clear adhesive (OCA) or an optically clear resin (OCR) (See “transparent resin film,” [0044]). 
See “not less than .1” micrometers, [0094], .1 micrometers equals 1000 angstroms).
Regarding claim 6, Goto and Watanabe teach the force touch sensor of claim 1. Furthermore, Goto in the ABSTRACT teaches wherein the lower electrode layer (blackened layer of the lower electrode 31DP having a surface resistance of 0.5 to 10 .OMEGA./sq. , See “resistivity of less than 1 .OMEGA./square,” ABSTRACT). 
Regarding claim 9, Goto and Watanabe teach the force touch sensor of claim 1. Furthermore, Goto in [0101] teaches wherein the transparent dielectric layer has a thickness of 10 to 150 .mu.m (See “thickness of 50 mu.m, [0101]).
Regarding claim 10, the method thereof is met by Goto in view of Watanabe as applied to claim 1. Also note that since the prior art teaches the product, the prior art also encompasses the process of making the product (See MPEP 2113). 
Regarding claim 11, the method thereof is met by Goto in view of Watanabe as applied to claim 2. Also note that since the prior art teaches the product, the prior art also encompasses the process of making the product (See MPEP 2113). 
Regarding claim 12, the method thereof is met by Goto in view of Watanabe as applied to claim 2. Also note that since the prior art teaches the product, the prior art also encompasses the process of making the product (See MPEP 2113). 
See MPEP 2113). 
Regarding claim 15, the method thereof is met by Goto in view of Watanabe as applied to claim 5. Also note that since the prior art teaches the product, the prior art also encompasses the process of making the product (See MPEP 2113). 
Regarding claim 16, the method thereof is met by Goto in view of Watanabe as applied to claim 6. Also note that since the prior art teaches the product, the prior art also encompasses the process of making the product (See MPEP 2113). 
Regarding claim 18, the method thereof is met by Goto in view of Watanabe as applied to claim 1. Also note that since the prior art teaches the product, the prior art also encompasses the process of making the product (See MPEP 2113). 
Regarding claim 19, the method thereof is met by Goto in view of Watanabe as applied to claim 9. Also note that since the prior art teaches the product, the prior art also encompasses the process of making the product (See MPEP 2113). 
Regarding claim 20, Goto and Watanabe teach the force touch sensor of claim 1. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the transparent dielectric layer to have a thickness recovery force of 90 to 100%/sec through routine experimentation in order to optimize the resiliency of the force touch sensor (See MPEP 2144.05 II B).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto and Watanabe as applied to claims 1 and 10 respectively above, and further in view of Park et al US 20170255309 and Kosoka et al 20150192716. 
Regarding claim 4, Goto and Watanabe teach the force touch sensor of claim 1. Goto and Watanabe do not explicitly disclose wherein the lower electrode layer has a triple-layer structure including IZO/APC/IZO. 
However, Park in [0104]-[0105] teaches wherein the lower electrode layer has a triple-layer structure ([0104]-[0105]). This is taught by Park in order for the lower electrode to be bendable. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch force sensor in Goto and Watanabe with the lower electrode in Park. . The motivation would be for the lower electrode to be bendable.
Goto, Watanabe, and Park do not explicitly disclose wherein the triple-layer structure includes IZO/APC/IZO. 
However, Kosoka in [0031] teaches wherein a triple-layer structure includes IZO/APC/IZO. This is taught by Osuka in order for the multilayer structure to be adequately transparent to visible light. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch force sensor in Goto, Watanabe, and Park with the triple-layer structure in Kosoka. The motivation would be for the lower electrode to be for the second electrode to be adequately transparent to visible light.
Regarding claim 14, the method thereof is met by Goto, Watanabe, Park, and Kosoka as applied to claim 4. Also note that since the prior art teaches the product, the prior art also encompasses the process of making the product (See MPEP 2113). 

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto and Watanabe as applied to claims 1 and 10 respectively above, and further in view of Ogura et al US 2016/0283007. 
Regarding claims 7 and 21, Goto and Watanabe teach the force touch sensor of claim 1 and method of claim 10. Goto and Watanabe do not explicitly disclose wherein the transparent dielectric layer has a modulus of 0.10 to 5 MPa. 
However, Ogura in [0076] and [0149] teaches wherein the transparent dielectric layer has a modulus of 0.10 to 5 MPa ([0072] and [0149]). This is taught by Ogura in order for the layer to be more resilient and absorb a downward force. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the touch force sensor in Goto and Watanabe with the configuration of Ogura. The motivation would be for the transparent dielectric layer to be more resilient and absorb a downward force.
Response to Arguments
Applicant's arguments filed 10 have been fully considered but they are not persuasive.
Applicant argues that the cited art does not suggest the amendments. This is disagreed to (See above). 
Applicant on pg. 5 argues that the “the base film 11 of Goto is an element placed in the lowest of the display device, and it has no particular relevance to the characteristic feature of claim 1 of the invention as currently claimed.” This is disagreed to. Applicant claims “a base film.” Under a broadest reasonable interpretation of the term, 11 in Fig. 4 is a base of the structure as it comprises a bottom support for the layers. Furthermore  11 is a film as Fig. 4 shows 11 as a thin layer. 11 comprises a base film. 
 Applicant on pg. 5 argues that the “[i]n addition, the transparent support substrate 31 is interposed between the upper electrode 33 SP and the lower electrode 31DP in Goto. On the other hand, referring to Fig. 2 of the Present Invention, no intervening layer is interposed between the lower electrode layer and the upper electrode layer except the transparent dielectric layer. As described in the specification, at least one purpose of the present invention is to reduce manufacturing costs and manufacturing time, and to simplify manufacturing processes as well as to improve product yield by omitting an upper base film and a lower base film. These goals are achieved by the unique and unobvious elements of the currently claimed invention.” This interpretation is disagreed to. 32, 33, and 31 is cited as the transparent dielectric layer. Fig. 4 clearly shows no intervening layer interposed between the lower electrode layer 31DP and the upper electrode 33SP layer except this transparent dielectric layer
Applicant on pg. 5 states that the “the present claims differ from Goto in that the key feature of the amended claims is "no intervening layer is interposed between the lower electrode layer and the upper electrode layer except the transparent dielectric layer". Goto fails to disclose or suggest the corresponding elements of the invention as claimed herein. Accordingly, Claim 1, together with the dependent claims thereof are patentable over the cited references.” This is disagreed to (See above paragraph). 
Applicant on pg. 5 states that the “present invention has a clear technical effect compared to the prior invention including Goto because the touch sensor is configured without a base film, without an intervening layer interposed between the lower electrode layer and the upper electrode layer, except the transparent dielectric layer. Goto fails to teach, suggest or disclose the technical features and advantages of the present invention, and accordingly, fails to obviate claims 1-3, 5, 6, 9-13, 15, 16, 18, and 19. One skilled in the art would not be motivated to construct a device as currently claimed based on Goto, and Watanabe fails to cure the deficiencies of Goto. The claimed invention eliminates several layers, making the device more nimble, technically superior and also easier to manufacture. Based on the foregoing, Applicant requests reconsideration of the claim rejections and withdrawal of the same.” This interpretation is disagreed to as Goto is the primary reference and the motivation pertains the secondary references.
Applicant on pg. 6 argues that “Goto fails to teach the invention as claimed herein. Namely, Goto fails to teach or suggest the feature of directly bonding a display and an electrode layer and a polarizer and an electrode layer without an upper base film and a lower base film: unlike Goto, Applicant teaches a transparent dielectric layer directly bonded between the upper electrode layer and the lower electrode layer, and as claimed herein, the touch sensor is configured without an intervening layer interposed between the lower electrode layer and the upper electrode layer, except the transparent dielectric layer. The teachings of Watanabe, Park, and Kosoka fail to cure the deficiencies of Goto and accordingly the rejections fail to obviate the claims as provided herein. Based on the foregoing, Applicant requests reconsideration of the claim rejections and withdrawal of the same.” This is disagreed to as Goto in view of the relevant secondary reference(s) teach the limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am- 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G COOPER/Examiner, Art Unit 2621